DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 7 and 14 were amended on 2/01/2021.

Currently Claims 1-14 are pending and prosecuted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Steel on 8/19/2021.

The application has been amended as follows: 

1. (Currently Amended) An apparatus comprising: 
a display screen; 

an electronic control unit operable to control a brightness of the display screen based on a duty cycle of a PWM blanking signal, wherein at least one OFF time of the PWM blanking signal occurs fully within a first integration period of the ambient light 15sensor, and wherein at least one other integration period ON time of the PWM blanking signal occurs fully during an ON time of the PWM blanking signal, 
wherein the electronic control unit is further operable to acquire samples of an output of the ambient light sensor, to identify a highest value and a lowest value from among a group of consecutive ones of the samples, and to estimate a magnitude of an 20ambient light signal based at least in part on the highest value and the lowest value, and
wherein the PWM blanking waveform and the integration time come in and out of phase within a period Pb such that: 
            
                
                    
                        P
                    
                    
                        W
                        T
                        I
                        M
                        E
                    
                
                =
                 
                
                    
                        
                            
                                P
                            
                            
                                b
                            
                        
                    
                    /
                    
                        [
                        
                            
                                
                                    
                                        
                                            
                                                P
                                            
                                            
                                                b
                                            
                                        
                                    
                                    /
                                    
                                        
                                            
                                                P
                                            
                                            
                                                P
                                                W
                                                M
                                            
                                        
                                    
                                
                            
                        
                        -
                        1
                        ]
                    
                
            
        ,
where PWTIME is a sum of the integration time and a delay before start of a next integration time of the ambient light sensor, and where PPWM is a period of the PWM blanking signal.  

2. (Cancelled).  

303. (Currently Amended)The apparatus of claim 1 [[2]] wherein the electronic control unit is operable to estimate the magnitude of the ambient light signal based also on a duration of an integration period of the ambient light sensor.

8. (Currently Amended) A method comprising: 
acquiring samples of an output of an ambient light sensor disposed behind a display screen having a brightness controllable by a duty cycle of a blanking PWM signal, wherein an integration time of the ambient light sensor is unsynchronized to a 25frame rate of the display screen; 
identifying a highest value and a lowest value from among a group of consecutive ones of the samples; and 
estimating a magnitude of an ambient light signal based at least in part on the highest value and the lowest value,
wherein the PWM blanking waveform and the integration time come in and out of phase within a period Pb such that: 
            
                
                    
                        P
                    
                    
                        W
                        T
                        I
                        M
                        E
                    
                
                =
                 
                
                    
                        
                            
                                P
                            
                            
                                b
                            
                        
                    
                    /
                    
                        [
                        
                            
                                
                                    
                                        
                                            
                                                P
                                            
                                            
                                                b
                                            
                                        
                                    
                                    /
                                    
                                        
                                            
                                                P
                                            
                                            
                                                P
                                                W
                                                M
                                            
                                        
                                    
                                
                            
                        
                        -
                        1
                        ]
                    
                
            
        ,
5where PWTIME is a sum of the integration time and a delay before start of a next integration time of the ambient light sensor, and where PPWM is a period of the PWM blanking signal.  

9. (Cancelled)

10. (Currently Amended) The method of claim [[9]] 8 wherein estimating the magnitude of the ambient light signal 10is based also on a duration of an integration period of the ambient light sensor.

	End of Amendment.

Allowable Subject Matter
Claims 1, 3-8, and 10-14 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claims 1 and 8.

Devyver, US Patent 9622326, teaches determining a light intensity level of emitted light from an illuminator of a display device and the ambient light surrounding the display device such that, for example, the display device may compensate for performance variations of the illuminator over time. Devyver discloses, with reference to Figure 9, emitting a series of light pulses, sample ambient light and emitted light as a first intensity value, and sample ambient light                         
                            
                                
                                    P
                                
                                
                                    W
                                    T
                                    I
                                    M
                                    E
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            b
                                        
                                    
                                
                                /
                                
                                    [
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            P
                                                        
                                                        
                                                            b
                                                        
                                                    
                                                
                                                /
                                                
                                                    
                                                        
                                                            P
                                                        
                                                        
                                                            P
                                                            W
                                                            M
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    -
                                    1
                                    ]
                                
                            
                        
                    , where PWTIME is a sum of the integration time and a delay before start of a next integration time of the ambient light sensor, and where PPWM is a period of the PWM blanking signal.  

Edwards, US Patent Publication 2008/0284716, discloses method of controlling an illumination source for a display device comprises using an integrated light sensor (14) to detect a light level when the illumination source (12) and light sensor are driven with first drive conditions and using the integrated light sensor to detect a light level when the illumination source (12) and light sensor are driven with second drive conditions, different to the first drive conditions. The first and second detected light levels are processed to derive a first value representing the ambient light level and a second value representing the illumination source output level. This method uses at least two light sensor measurements to derive information concerning both the ambient light levels and                         
                            
                                
                                    P
                                
                                
                                    W
                                    T
                                    I
                                    M
                                    E
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            b
                                        
                                    
                                
                                /
                                
                                    [
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            P
                                                        
                                                        
                                                            b
                                                        
                                                    
                                                
                                                /
                                                
                                                    
                                                        
                                                            P
                                                        
                                                        
                                                            P
                                                            W
                                                            M
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    -
                                    1
                                    ]
                                
                            
                        
                    , where PWTIME is a sum of the integration time and a delay before start of a next integration time of the ambient light sensor, and where PPWM is a period of the PWM blanking signal.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699